internal_revenue_service number release date index number ----------------------------------------- ----------------------------------------- --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no -------------- telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-110324-16 date date grantor ----------------------------------------- grantee --------------------------------------------- a b c dollar_figurex1 dollar_figurex2 dollar_figurex3 dollar_figurex4 ---------------------- ----------------------- --------------------------- ---------------- ---------------- ---------------- ---------------- dear ------------ this letter responds to the letter dated date and additional submission dated date in which grantor’s counsel requested on behalf of grantor rulings under sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code facts grantor is presently tax exempt under sec_501 and is further classified as a private non-operating foundation under sec_509 grantor’s primary purpose is to use its funds exclusively for religious charitable scientific literary or educational_purposes within the meaning sec_501 grantor received its assets and contributions from a and b whom both serve as directors in its three person board_of directors which manage and control it a and b are related by marriage grantee is a newly formed tax exempt_organization recognized under sec_501 and classified as a private_operating_foundation under sec_509 and sec_4942 grantee’ sec_1 the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-110324-16 purpose is to devote its funds assets and resources to the active_conduct of religious charitable scientific literary or educational_purposes within the meaning of sec_501 it is organized to initiate establish operate sponsor and manage programs that provide educational_services and resources to the general_public grantee will construct operate and maintain a community cultural center center in a local suburban city which will make a one-time donation of land to it it will display traveling cultural and educational exhibits and will house a museum containing historical artifacts the center will be open to the general_public and admission will be free grantor represents that grantee is managed and controlled by eleven directors which include a and b who also serve on the board_of grantor and c who provides various legal administrative tax and accounting services to a and b c has no relationship to grantor grantor further represents that there are no other family or business relationships among the directors it is anticipated for the next five to ten years grantee’s majority of support will be grants made by grantor and larger local businesses in the area grantor’s board proposes to make grants to grantee of approximately dollar_figurex1 in and dollar_figurex2 dollar_figurex3 in the respective two subsequent years and up to dollar_figurex4 thereafter for each of the remaining two to seven years rulings requested law and analysis requested ruling the proposed grants will not give rise to net_investment_income to grantor under sec_4940 sec_4940 a imposes on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to two percent of the net_investment_income of such foundation sec_4940 defines the term net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceed the deductions allowed by sec_4940 sec_4940 provides that gross_investment_income includes the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties sec_4940 does not define capital_gain_net_income however sec_53_4940-1 provides in relevant part that in determining capital_gain_net_income for purposes of the tax imposed by sec_4940 there shall be taken into account only capital_gains_and_losses from the sale_or_other_disposition of property held by a private_foundation for investment purposes grantor will not receive any consideration from grantee for its grants and such grants will not result in gross_investment_income or capital_gain_net_income to grantor the proposed grants do not represent any interest dividend rent or payments_with_respect_to_securities_loans or royalties pursuant to sec_4940 grantor’s proposed grants to plr-110324-16 grantee which lack consideration will not constitute investments or sales or other dispositions of investment_property which would generate investment_income subject_to excise_tax under sec_4940 therefore the proposed grants will not give rise to net_investment_income subject_to tax under sec_4940 requested ruling the proposed grants will not constitute self-dealing transactions with respect to grantor and will not subject grantor to excise_tax under sec_4941 sec_4941 imposes an excise_tax on private_foundations and foundation managers for each act of self-dealing and between a private_foundation and a disqualified_person sec_4941 defines self-dealing to include the direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person the direct or indirect furnishing of goods services or facilities between a disqualified_person and a private_foundation the direct or indirect payment of compensation by a private_foundation to a disqualified_person or the transfer to or use of the private foundation's assets by or for the benefit of a disqualified_person sec_4946 provides that the term disqualified_person with respect to a private_foundation includes amongst others a person who is a substantial_contributor or a foundation_manager both the grantor and grantee are recognized as organizations exempt from tax under sec_501 under sec_53_4946-1 for purposes of sec_4941 a disqualified_person does not include organizations that are exempt under sec_501 accordingly since grantor is recognized as exempt under sec_501 and assuming that grantee continues to be an organization described in sec_501 at the time of each of the proposed transfers the proposed grants from grantor to grantee will not be acts of self-dealing by grantor and will not subject grantor to excise_tax under sec_4941 this letter is directed to grantor not to grantee a b or any other disqualified_person with respect to grantor sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent accordingly neither grantee a b nor any other disqualified persons with respect to grantor may use or cite this letter as precedent see dollar_figure of revproc_2016_1 i r b requested ruling the proposed grants will constitute qualifying distributions by grantor for purposes of satisfying grantor’s minimum distribution_requirements pursuant to sec_4942 sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation plr-110324-16 sec_4942 provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which - the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 provides that qualifying distributions include any amount_paid to accomplish one or more purposes described in sec_170 such distributions include payments to public_charities and sec_4942 operating_foundations but not payments to organizations controlled by the foundation or disqualified persons or to private nonoperating foundations unless the requirements of sec_4942 are met sec_4942 provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 sec_4942 describes in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 is met sec_4942 provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_4942 states that qualifying distributions of assets include contributions to organizations exempt under sec_501 controlled by one or more disqualified persons or a private_foundation which is not an operating_foundation as defined in subsection j if the recipient organization distributes not later than the close of the next taxable_year after the contribution is received an amount equal to such contribution which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and the private_foundation making the contribution in the first place keeps adequate_records or other_sufficient_evidence showing that it made such a qualifying_distribution sec_53_4942_a_-3 defines the term qualifying_distribution in relevant part to mean any amount_paid to accomplish one or more purposes described in sec_170 or c b other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation plr-110324-16 sec_53_4942_a_-3 states in part for purposes of subparagraph i b of this paragraph an organization is controlled by a foundation or one or more disqualified persons with respect to the foundation if any of such persons may by aggregating their votes or positions of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure regardless of the method by which the control is exercised or exercisable in general it is the donee not the distribution which must be controlled by the distributing private_foundation for the provisions of subparagraph i b of this paragraph to apply thus the furnishing of support to an organization and the consequent imposition of budgetary procedures upon that organization with respect to such support shall not in itself be treated as subjecting that organization to the distributing foundation’s control within the meaning of this subparagraph such budgetary procedures include expenditure_responsibility requirements under sec_4945 the controlled organization need not be a private_foundation it may be any type of exempt or nonexempt organization including a school hospital operating_foundation or social_welfare_organization sec_53_4942_a_-3 describes the suitability test and explains it is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by the set-aside than by the immediate payment of funds specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments as defined in sec_4944 or where grants are made as part of a matching- grant program such projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized a plan to purchase an additional group of paintings offered for sale only as a unit that requires an expenditure of more than one year’s income or a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized sec_53_4942_a_-3 of the regulations describes the records required by sec_4942 as a statement by an appropriate officer director or trustee of the donee organization showing a that the qualifying_distribution has been made by such organization b the names and addresses of the recipients of such distribution and the amount received by each and c that the distribution is treated as a distribution out of corpus or would be so treated if the donee organization were a private_foundation which is not an operating_foundation grantor represents that the purpose for which the proposed grants will be made is in furtherance of a purpose described in sec_170 namely for exempt educational_purposes grantor states that it will not impose any restrictions on grantee further plr-110324-16 grantor represents that the eleven directors of grantee manage and control its business affairs and are responsible for determining how the grants received from grantor will be used in furtherance of its exempt purposes only two of the directors of grantee a and b are also directors of grantor grantor represents that the majority of grantee’s board_of directors are individuals who lack an association with grantor and instead represent community interests in addition grantee is a private_operating_foundation see sec_4942 based on the representations grantee is not controlled by grantor or by a and b because they are only two of eleven directors and even if c’s vote is combined with a and b it is not possible to aggregate their votes or positions of authority to cause or prevent grantee from making an expenditure even if it could be argued that a and b exercise control sec_4942 states that the term qualifying_distribution includes a contribution to a sec_501 organization described in sec_4942 if the recipient organization distributes not later than the close of the next taxable_year after the contribution is received an amount equal to such contribution and the private_foundation making the contribution in the first place keeps adequate_records or other_sufficient_evidence showing that it made such a qualifying_distribution if grantor makes qualifying distributions in the manner required by the pass-through rules within sec_4942 and also obtains adequate_records or other_sufficient_evidence to satisfy the recordkeeping requirements of sec_4942 then grantor may count as qualifying distributions those amounts distributed to grantee that satisfy the requirements of sec_4942 and b requested ruling the proposed grants by grantor to grantee will not constitute investments by grantor that jeopardize the exempt purposes of grantor under sec_4944 grantor’s proposed grants to grantee lack consideration and will not constitute investments sales or other dispositions of investment_property accordingly sec_4944 imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any exempt_purpose of a sec_501 private_foundation under sec_4944 grantor’s proposed grants to grantee will not be investments that jeopardize grantor’s exempt purposes because they will be made for grantee’s exempt purposes under sec_501 and not for investment purposes requested ruling the proposed grants will not constitute taxable_expenditures by grantor under sec_4945 and will not result in the imposition of excise_tax to grantor under sec_4945 sec_4945 imposes a tax on each taxable_expenditure of a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is an exempt_operating_foundation as defined in sec_4940 plr-110324-16 sec_4940 provides that the term exempt_operating_foundation includes a foundation that is an operating_foundation as defined in sec_4942 sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 the proposed grants will be made to grantee which has been recognized as an operating_foundation as defined in sec_4942 and as such qualifies as an exempt_operating_foundation under sec_4940 further grantor represents that the purpose of the proposed grants from grantor to grantee will be to aid grantee in carrying out its exempt educational programs no restrictions will be placed on the grants inasmuch as the grants will be made to an exempt_operating_foundation and will help to promote exempt purposes within the meaning of sec_501 they should not be considered taxable_expenditures by grantor so long as grantee continues to qualify as an exempt_operating_foundation at the time of each grant and the grants are paid to accomplish sec_501 purposes therefore the proposed grants will not be taxable_expenditures by grantor under sec_4945 and will not result in the imposition of any excise_tax to grantor under sec_4945 requested ruling grantor’s legal accounting and other expenses related to this request for rulings and the proposed grants if reasonable in amount will be qualifying distributions by grantor for purposes of sec_4942 and will not be taxable_expenditures by grantor for purposes of sec_4945 sec_4942 and sec_53_4942_a_-3 provide in part that the term qualifying_distribution means any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b sec_170 lists the following purposes religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals these purposes are the same as the purposes listed in sec_501 thus a grant by a private_foundation to another organization described in sec_501 ordinarily is an amount_paid to accomplish a purpose described in sec_170 and may be considered to be a qualifying_distribution assuming that grantor’s legal accounting and other expenses_incurred in connection with this ruling_request and with effecting the proposed grants will be reasonable and consistent with ordinary business care and prudence and paid to accomplish one or more purposes described in sec_170 such expenses will be considered qualifying distributions under sec_4942 plr-110324-16 sec_4945 imposes a tax on each taxable_expenditure of a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 provides that legal administrative and other expenses_incurred by a private_foundation are not taxable_expenditures if the foundation can demonstrate that such expenses were paid_or_incurred in good_faith belief they were reasonable and the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is reasonable depends upon the facts and circumstances of a particular case the payment of reasonable legal accounting and other expenses with respect to the proposed grants from grantor to grantee and related matters is represented by grantor to be consistent with ordinary business care and prudence and accordingly should not be considered taxable_expenditures under sec_4945 rulings based solely on the foregoing and assuming the accuracy of the facts and representations submitted we rule as follows the proposed grants will not give rise to net_investment_income to grantor under sec_4940 the proposed grants will not constitute self-dealing transactions with respect to grantor and will not subject grantor to excise_tax under sec_4941 the proposed grants will constitute qualifying distributions by grantor for purposes of satisfying grantor’s minimum distribution_requirements pursuant to sec_4942 the proposed grants by grantor to grantee will not constitute investments by grantor that jeopardize the exempt purposes of grantor under sec_4944 the proposed grants will not constitute taxable_expenditures by grantor under sec_4945 and will not result in the imposition of excise_tax to grantor under sec_4945 grantor’s legal accounting and other expenses related to this request for rulings and the proposed grants if reasonable in amount will be qualifying distributions by grantor for purposes of sec_4942 and will not be taxable_expenditures by grantor for purposes of sec_4945 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-110324-16 by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 no ruling is granted as to whether taxpayer qualifies as an organization described in sec_501 or sec_509 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely tax exempt and government entities mary jo salins acting branch chief exempt_organizations branch
